Contract; manufacture of clothes; counterclaim for scrap generated. — In a decision rendered June 8, 1960, 150 Ct. Cl. 277, the court denied defendant’s motion for summary judgment dismissing the petition and for judgment on its counterclaims, and remanded the case to the trial commissioner for a trial on the merits. Defendant admitted liability on the petition in the sum of $1,719.88 and plaintiff admitted liability on defendant’s second and third counterclaims in the sum of $666.63. Defendant’s third counterclaim involves plaintiff’s alleged failure to account for the amount of scrap generated from Government-furnished cloth during performance of the contract, the plaintiff being obligated under the contract to account for such scrap generated at the rate of 11 cents per pound. Trial Commissioner Roald A. Hogenson made findings of fact to which defendant took no exception in its brief. Plaintiff failed to file a brief. The commissioner found that, according to the paper pattern method of determining the amount of scrap generated, plaintiff had failed to account for scrap generated to the extent of 63,058.12 pounds. Upon consideration of the commissioner’s report, defendant’s brief, and the fact that plaintiff has filed no brief. *595the court, on November 16, 1962, concluded that plaintiff is entitled to recover $1,719.38 on its petition and defendant is entitled to recover $6,936.39 on its first counterclaim, plus $666.63 on its second and third counterclaims, and, offsetting plaintiff’s recovery against defendant’s recovery, it was ordered, on November 16, 1962, that judgment be entered for defendant in the net sum of $5,883.64. Plaintiff’s petition for writ of certiorari was denied by the Supreme Court, 372 TT.S. 942.